IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

MANTI HOLDINGS, LLC, MALONE                  )
MITCHELL, WINN INTERESTS, LTD.,              )
EQUINOX I. A TX, GREG PIPKIN,                )
CRAIG     JOHNSTONE,     TRI-C               )
AUTHENTIX, LTD., DAVID MOXAM,                )
JOHN LAL PEARCE, and JIM                     )
RITTENBURG,                                  )
                                             )
            Plaintiffs,                      )
                                             )
      v.                                     ) C.A. No. 2020-0657-SG
                                             )
THE     CARLYLE    GROUP    INC.,            )
CARLYLE U.S. GROWTH FUND III,                )
L.P., CARLYLE U.S. GROWTH FUND               )
III AUTHENTIX HOLDINGS, L.P.,                )
CARLYLE              INVESTMENT              )
MANAGEMENT         L.L.C.,   TCG             )
VENTURES III, L.P., BERNARD C.               )
BAILEY, STEPHEN W. BAILEY, and               )
MICHAEL G. GOZYCKI,                          )
                                             )
            Defendants.                      )

                            MEMORANDUM OPINION

                          Date Submitted: February 18, 2022
                             Date Decided: June 3, 2022

Rolin P. Bissell, Paul J. Loughman, and Alberto E. Chávez, of YOUNG CONAWAY
STARGATT & TAYLOR, LLP, Wilmington, Delaware; OF COUNSEL: D. Patrick
Long, Jonathan R. Mureen, and John Tancabel, of SQUIRE PATTON BOGGS (US)
LLP, Dallas, Texas, Attorneys for Plaintiffs.
Albert H. Manwaring IV and Kirsten Zeberkiewicz, of MORRIS JAMES LLP,
Wilmington, Delaware; OF COUNSEL: Robert A. Van Kirk, Sarah F. Kirkpatrick,
and Lauren Uhlig, of WILLIAMS & CONNOLLY LLP, Washington, DC, Attorneys
for Defendants.




GLASSCOCK, Vice Chancellor

                                    2
      This is the latest scene in a long stage-play involving the sale of a Delaware

corporation, Authentix Acquisition Company, Inc. (“Authentix”).              As with a

Broadway musical, the orchestra has played me many a tune, but a single melodic

line tends to run throughout. Here, it was a stockholders agreement, entered by all

stockholders to encourage investment by an entity that became a controller thereby;

a subsidiary of The Carlyle Group, Inc.

      The stockholders agreement required all stockholders to not oppose any sale

of Authentix approved by the company board and by a majority of the outstanding

shares—that is, by Carlyle. In 2017, Carlyle and the board approved a sale of

Authentix to Blue Water Energy.           The terms of the sale together with the

stockholders agreement meant that holders of preferred equity—notably, Carlyle—

would recoup their investment, but that common stockholders—including the

Plaintiffs here—would receive little or nothing for their stock. Much litigation has

ensued.1

      Briefly, this action alleges that Carlyle and the directors breached fiduciary

duties to the stockholders of Authentix in approving the sale to Blue Water Energy.

I have found that the terms of the stockholders agreement did not preclude the

Plaintiffs from bringing this action.2 Remaining before me is the Defendants’


1
 E.g., Manti Holdings, LLC v. Authentix Acquisition Co., Inc., 261 A.3d 1199 (Del. 2021).
2
 See generally Manti Holdings, LLC v. Carlyle Grp. Inc., 2022 WL 444272 (Del. Ch. Feb. 14,
2022).
motion to dismiss under Rule 12(b)(6). While I agree with the Defendants that

certain ancillary claims must be dismissed, I find that the gravamen of the Plaintiffs’

complaint—its allegations that the Defendants breached fiduciary duties regarding

the sale—does state claims upon which relief can be granted. My reasoning is

below.

                                    I. BACKGROUND 3

       A. Parties and Relevant Non-Parties

       Non-party Authentix is a Delaware corporation.4 On September 12, 2017, the

Authentix board of directors (the “Board”) voted 4–1 to sell Authentix to Blue Water

Energy for a combination of guaranteed and contingent cash consideration (the

“Sale”). 5 At the time of the Sale, Authentix’s capital structure featured common

stock and three series of preferred stock. 6 The preferred stockholders were entitled

to be paid the first $70 million of any sale consideration, and the common

stockholders were only entitled to receive distributions above the first $70 million. 7




3
  Unless otherwise noted, the facts referenced in this Memorandum Opinion are drawn from the
Verified Amended Complaint, Dkt. No. 38 [hereinafter “Am. Compl.”] and the documents
incorporated therein. Citations in the form of “Lintner Aff.” refer to the Affidavit of Matthew F.
Lintner in Support of Defendants’ Opening Brief in Support of Motion to Dismiss the Verified
Amended Complaint, Dkt. No. 39. Citations in the form of “Lintner Aff. Ex. –” refer to exhibits
attached to the Lintner Aff.
4
  Am. Compl. ¶ 14.
5
  Id. ¶¶ 1, 100–03.
6
  Id. ¶ 40.
7
  Id. ¶¶ 40–41.

                                                2
        The Plaintiffs are individual and entity stockholders of Authentix, each of

whom held Authenix stock at the time of the Sale. 8 One of the Plaintiffs, Manti

Holdings, LLC (“Manti”), had a representative on the Authentix Board, Lee

Barberito.9

        Defendant Carlyle U.S. Growth Fund III Authentix Holdings, L.P. (“Carlyle

Holdings”) is a Delaware limited partnership with its principal place of business in

Washington, D.C. 10 Carlyle Holdings was the record holder of a majority of

Authentix’s common and preferred stock at the time of the Sale. 11

        Defendant Carlyle U.S. Growth Fund III, L.P. (“Carlyle Growth”) is a

Delaware limited partnership with its principal place of business in

Washington, D.C. 12 Carlyle Growth is the direct parent of Carlyle Holdings.13

        Defendant TCG Ventures III, L.P. (“TCG”) is a Delaware limited partnership

with its principal place of business in Washington, D.C. 14 TCG is the general partner

of and manages Carlyle Growth.15 TCG also had a “management agreement” with

Authentix.16



8
  Id. ¶¶ 15–25.
9
  Id. ¶¶ 2, 37, 44.
10
   Id. ¶ 28.
11
   See id. ¶¶ 28, 39.
12
   Id. ¶ 27.
13
   Id.
14
   Id. ¶ 30.
15
   Id.
16
   Id.

                                          3
        Defendant Carlyle Investment Management, LLC (“Carlyle Investment”) is a

Delaware limited liability company with its principal place of business in

Washington, D.C. 17 Carlyle Investment is the “primary SEC registered investment

advisor” for Carlyle Growth, TCG, and “related entities.”18

        Defendant The Carlyle Group, Inc. (“Carlyle Group”) is a publicly traded

Delaware limited partnership, with its principal place of business in

Washington, D.C. 19 Carlyle Group is the “ultimate parent” of Carlyle Holdings,

Carlyle Growth, TCG, and Carlyle Investment.20

        Defendant Steve Bailey was an Authentix director at the time of the Sale.21

He is also a managing director of Carlyle Group and Carlyle Growth, and an officer

of TCG.22 In addition, Bailey is an officer of Carlyle U.S. Growth Fund III

Authentix Holdings GP, L.L.C., which has “full authority” to act on behalf of and

Carlyle Holdings. 23




17
   Id. ¶ 29.
18
   Id.
19
   Id. ¶ 26.
20
   Id.
21
   Id. ¶¶ 32, 103.
22
   Id. ¶ 32.
23
   Id.

                                         4
       Defendant Michael Gozycki was an Authentix director at the time of the

Sale,24 and a managing director of Carlyle Group. 25 Gozycki is also an officer of

TCG, and he is vested with “full authority” to act on behalf of Carlyle Growth.26

       Defendant Bernard Bailey was a director and the CEO of Authentix at the

time of the Sale. 27

       Non-party J.H. Whitney & Company (“Whitney”) was the second largest

Authentix preferred and common stockholder.28 Whitney nominated one Authentix

director, non-party Paul Vigano, who served on the Board at the time of the Sale. 29

       I refer to Defendants Carlyle Holdings, Carlyle Growth, TCG, Carlyle

Investments, and Carlyle Group collectively as “Carlyle.” I refer to Gozycki, Steve

Bailey, and Bernard Bailey collectively as the “Director Defendants.”

       B. Factual Background

       In October 2015, Authenix began exploring a potential sale. 30       For the

duration of the sale process, the Authentix Board was composed of Defendant

Bernard Bailey; Defendants Steve Bailey and Gozycki, as representatives of Carlyle;




24
   Id. ¶¶ 33, 103.
25
   Id. ¶ 33.
26
   Id.
27
   Id. ¶¶ 31, 43, 103.
28
   Id. ¶ 2.
29
   See id. ¶¶ 2, 42, 44, 102–03.
30
   See id. ¶ 47.

                                         5
Barberito, as a representative of Manti; and Vignano, as a representative of

Whitney.31

       At the outset, five investment banks met with Authentix to pitch their services

in connection with a potential sale. 32 After reviewing Authentix’s financials, each

of the banks represented that they believed they could achieve a sale at or above

$200 million.33 Authentix selected Baird, which had stated that it believed it could

achieve a sale “in excess of $200 million,” to serve as its banker. 34

       In assessing Authentix’s financials, one of the risks that the investment banks

identified was its “customer concentration.” 35 This “customer concentration” risk

manifested early in the sale process, when a key Authentix customer, Saudi Aramco,

announced that it was reconsidering whether to renew its contract with Authentix,

which was set to expire in May 2016. 36 Authentix therefore delayed the start of its

sale process to the summer of 2016. 37 In the meantime, Saudi Aramco agreed to

several short-term extensions of its contract with Authentix.38 Authentix also faced




31
   Id. ¶¶ 44, 102–03.
32
   Id. ¶ 47.
33
   Id. ¶¶ 47–52.
34
   Id. ¶¶ 49, 53.
35
   Id. ¶ 54.
36
   Id. ¶¶ 54–55.
37
   Id. ¶ 55.
38
   Id. ¶ 55–56, 67.

                                           6
uncertainty regarding the renewal of contracts with the governments of Ghana and

Cameroon.39

       In mid-October 2016, while the Saudi Aramco contract remained in place

under short-term extensions, Baird solicited bids for a sale of Authentix from 127

potential buyers, setting a deadline to respond of December 22, 2016. 40 Of the 127

potential buyers that Baird approached, four responded with what the Amended

Complaint characterizes as “bids.”41

       Baird presented those “bids” to the Authentix Board on December 22, 2016,42

though it described them as “indications of interest,” not “bids.” 43 Two of the

indications of interest featured “holdbacks,” the payment of which were contingent

on the renewal of contracts with Saudi Aramco, Ghana and Cameroon.44 For

example, Innospec Inc. submitted a $177 million indication of interest, $100 million

of which was designated as “holdbacks” for Saudi Aramco, Ghana and Cameroon.45

OpSec Security similarly provided an indication of interest for $145 million, of

which $45 million was contingent on the renewal of the Saudi Aramco contract.46

The other two indications of interest featured no holdbacks: Intertek Group plc


39
   Id. ¶ 60.
40
   Id. ¶ 59.
41
   Id.
42
   Id. ¶ 60.
43
   Lintner Aff. Ex. C at 1–2, Ex. D at 1.
44
   Am. Compl. ¶¶ 63–64.
45
   Id. ¶ 63.
46
   Id. ¶ 64.

                                            7
provided an indication of interest of $120 million with no contingency holdbacks,

and TBG provided an indication of interest with a range of $207 million to $248

million. 47 In its December 22, 2016 presentation, Baird also informed the Board that

“[s]everal buyers declined at this point but would be open to participating in a

process next year,” i.e. 2017. 48

       The four potential bidders then completed due diligence, after which OpSec

withdrew its interest, and the remaining three provided revised bids.49          Baird

presented those revised bids to the Authentix Board on March 2, 2017.50 Innospec

confirmed its bid of $177 million, $77 million of which was guaranteed, and $100

million of which was contingent on the renewal of contracts with Saudi Aramco,

Ghana and Cameroon. 51 Intertek increased its bid to $140 million, $85 million of

which was guaranteed, and $55 million of which was contingent on the renewal of

the Saudi Aramco and Ghana contracts.52 TBG reiterated its interest in the range of

$207 million and $248 million, but it stated that it was in the midst of a “very large”

transaction that was expected to close in April 2017.53 TBG therefore requested a




47
   Id. ¶¶ 65–66.
48
   Id. ¶ 61.
49
   Id. ¶ 68–69.
50
   Id. ¶ 68.
51
   Id. ¶ 70.
52
   Id. ¶ 71.
53
   Id. ¶ 72.

                                          8
two-month delay to complete the other transaction before “turning to Authentix.”54

OpSec withdrew its indication of interest, citing the contractual renewal risk. 55

        Of the two bids from Innospec and Intertek that were active, the Board voted

to grant exclusivity to Intertek, which offered the higher guaranteed amount at

$85 million, but the lower total amount at $140 million.56 Of the five Board

members, only Manti’s representative, Barberito, voted against granting Intertek

exclusivity.57 He proposed instead that the Board wait “until the Saudi Aramco and

Ghana contracts were renewed.” 58       Shortly thereafter, the Board learned that

Authentix had won a “technical trial competition” for Saudi Aramco, which

allegedly “put[] it in prime position to win contract renewal.”59

        Believing that the Intertek bid was insufficient, Barberito requested

permission to solicit third parties to make an independent bid. 60 Barberito received

permission, although Steve Bailey, one of Carlyle’s Board representatives, imposed

a one-week deadline to submit a bid. 61 Steve Bailey later explained to Barberito that

he “was under pressure to sell Authentix because it was one of the last investments




54
   Id.
55
   Id. ¶ 69.
56
   Id. ¶ 74.
57
   Id. ¶ 76.
58
   Id.
59
   Id. ¶ 77.
60
   Id. ¶ 78.
61
   Id. ¶ 79.

                                          9
still open in the applicable fund, and it was time for Carlyle to monetize and close

that fund so the money could be returned to investors.”62

        Despite the tight deadline, Manti procured a private equity firm, White Deer,

which submitted a timely bid with Manti of $105 million, with no contingency

holdbacks. 63 In an email to White Deer, Steve Bailey expressed his appreciation for

the bid and asked White Deer to meet with Baird to discuss further, expressing that

“[t]ime is very important”:

               We very much appreciate this indication. And your speed! We
               obviously think super highly of Lee. I think the right next step
               please would be for you all to talk to our advisors from Baird
               who are copied here (Trish and David) today please if at all
               possible given the urgency. Baird has some clarifying
               questions please. We are reconvening tomorrow mid morning
               with Baird to discuss and decide a plan. Time is very important
               please know if you can please chat with Baird today as we plan
               to decide tomorrow morning. Thank you very much.64

        After two days of negotiation, Manti and White Deer increased their bid to

$107 million. 65 Manti and White Deer then visited Authentix on March 22, 2017 to

meet with Bernard Bailey and conduct “confirmatory due diligence.”66 According

to the Amended Complaint, at that meeting, Bernard Bailey perceived that Manti

and White Deer planned to bring back Authentix’s former CEO, and therefore spent



62
   Id. ¶ 57.
63
   Id. ¶ 80.
64
   Id. ¶ 81.
65
   Id. ¶ 82.
66
   Id. ¶ 84.

                                             10
much of the meeting “promoting himself” and “disparaging Authentix’s former

management.”67 The Amended Complaint alleges that Bernard Bailey also stated

repeatedly during the meeting that he “worked for Carlyle” and that “he had been

told to sell the company.”68

       Following the meeting, White Deer withdrew from the Sale process, though

it recommended a replacement bidder, Blue Water Energy.69 The Board permitted

Blue Water Energy to conduct due diligence but stopped short of granting it

exclusivity.70 According to the Amended Complaint, after conducting due diligence,

Blue Water Energy indicated that it “liked the opportunity very much.”71

       Blue Water Energy and Manti met with Bernard Bailey on April 12, 2017.72

Again, the Amended Complaint alleges that during this meeting, Bernard Bailey

“disparaged” Authentix’s former management, “took all credit for Authentix’s

financial success,” and “threatened to quit and take all of the top managers with him

if Manti purchased the company and brought” back Authentix’s former CEO.73

After the meeting, Blue Water Energy told Manti that it was concerned about doing




67
   Id. ¶¶ 84–85.
68
   Id. ¶ 85.
69
   Id. ¶¶ 86–87.
70
   Id. ¶ 88.
71
   Id. ¶ 89.
72
   Id.
73
   Id.

                                         11
a deal that involved Authentix’s former management. 74 Manti therefore “bowed

out” of the bidding process.75

        Around this time, TBG, which had submitted an indication of interest ranging

from $207 million to $248 million, but requested a delay to complete another large

transaction, announced a $900 million acquisition.76 The Amended Complaint does

not allege that TBG subsequently sought to reengage with Authentix.

        On April 15, 2017, the Authentix Board voted, over Barberito’s objection, to

proceed with a sale to Intertek, which had submitted a revised “verbal offer” of $115

million without contingencies.77 The sale to Intertek was scheduled to be completed

by September 2017. 78 Meanwhile, Blue Water Energy continued to conduct due

diligence on Authentix. 79

        By June 2017, Intertek began to miss milestones that, according to the

Amended Complaint, “would have ensured a sale by September 2017.”80 Intertek

also lowered its offer to $85 million, with an additional $30 million contingent on

Authentix meeting certain post-closing financial metrics. 81




74
   Id.
75
   Id.
76
   Id. ¶ 90.
77
   Id. ¶ 91.
78
   Id.
79
   Id. ¶ 92.
80
   Id. ¶ 93.
81
   Id.

                                         12
        The Board met on June 12, 2017, during which Barberito proposed putting

the sale process on hold. 82 Instead, the Board voted, over Barberito’s objection, to

proceed with a sale to Blue Water Energy, which had agreed to submit a revised bit

without Manti or other common stockholder involvement, in exchange for

exclusivity.83

        Blue Water Energy submitted its revised bid on July 22, 2017.84 This time,

Blue Water Energy offered $77.5 million guaranteed, plus an additional $27.5

million in contingent consideration.85 The $27.5 million holdback was composed of

$10 million to be paid if a receivable from Ghana was paid, and $17.5 million to be

paid if Authentix achieved certain financial metrics in 2018.86

        Barberito urged the Board to withdraw from the sale process rather than sell

at that price.87 The other Authentix directors thereafter stopped providing him with

updates on the process. 88

        In mid-August 2017, Saudi Aramco renewed its contract with Authentix.89

Around the same time, Ghana renewed its contract with Authentix, Cameroon

“extended” its contract, and Authentix earned a new contract with the United States


82
   Id. ¶ 94.
83
   Id.
84
   Id. ¶ 95.
85
   Id.
86
   Id.
87
   Id.
88
   Id. ¶ 96.
89
   Id. ¶ 97.

                                         13
Federal Reserve Bank. 90 Despite this change in circumstances, the Board proceeded

with the Blue Water Energy transaction as proposed. On September 11, 2017, Steve

Bailey and Bernard Bailey circulated to the Board the fully negotiated transaction

documents to sell Authentix to Blue Water Energy for $77.5 million guaranteed,

with an additional 27.5 million if a Ghana receivable was paid and certain financial

metrics were met in 2018.91

        Barberito wrote a letter to the Board urging it to put the Sale on hold.92

Instead, he proposed that the Board postpone any sale for a year “and go back to the

market with a revised story that reflected Authentix’s current condition.”93 He also

warned the Board that under the Blue Water Energy’s offer, the “common

stockholder’s equity is wiped out completely.”94

        The next day, on September 12, 2017, the Board met and voted, over

Barberito’s objection, to consummate the Sale to Blue Water Energy. 95 Before the

vote, Vigano explained to Barberito in an allegedly “apologetic telephone

conversation” that he was “under orders from Whitney to vote to approve the sale

because of its business relationship with Carlyle.”96



90
   Id. ¶ 98.
91
   Id. ¶ 101.
92
   Id. ¶ 102.
93
   Id.
94
   Id.
95
   Id. ¶ 103.
96
   Id. ¶ 102.

                                         14
       The Sale was not put to a stockholder vote. 97 That is because the Authentix

stockholders, including the Plaintiffs here, were parties to a stockholders agreement

that contained drag-along rights applicable to a sale approved by a majority of

Authentix stock (the “Stockholders Agreement”).98 Specifically, Section 3(e) of the

Stockholders Agreement provided as follows:

            In the event that . . . a Company Sale is approved by the Board
            and . . . the holders of at least fifty percent (50%) of the
            then-outstanding Shares . . . , each Other Holder shall consent
            to and raise no objections against such transaction . . . . 99

This obligation to “consent to and raise no objections against” the Sale required

Other Holders to “vote the shares of Common Stock held by such Other Holder in

favor of such transaction”; “refrain from the exercise of appraisal rights with respect

to such transaction”; and “execute any purchase agreement, merger agreement or

other agreement . . . in connection with such transaction setting forth terms and

conditions of such transaction and any ancillary agreement with respect thereto.” 100

       On September 13, 2017, the stockholders were notified that the Board had

voted to close the Sale. 101 Carlyle, as the majority Authentix stockholder, executed




97
   Manti, 261 A.3d at 1205.
98
   Lintner Aff. Ex. A § 3(e).
99
   Id.
100
    Id.
101
    Am. Compl. ¶ 12.

                                          15
a written consent to the Sale.102 The Plaintiffs were thus “bound contractually to

consent and not object to the [S]ale.”103

       As discussed above, under Authentix’s capital structure, the Authentix

preferred stockholders were entitled to be paid the first $70 million of Sale

consideration, and the common stockholders were only entitled to receive

distributions above the first $70 million.104 For a sale priced at exactly $70 million,

the preferred stockholders would recover their preferred stock investment and a

profit, while the common stockholders would get nothing. 105 As a result, Carlyle,

which held a majority of Authentix preferred stock, received the bulk of the $77.5

million in guaranteed Sale consideration, resulting in a profit on its preferred stock

investment.106      Likewise, Whitney, the second largest Authentix preferred

stockholder, recovered its entire investment in Authentix through distributions from

the Sale consideration on its preferred stock. 107

       Bernard Bailey also received a payment from the Sale. Under his employment

agreement with Authentix, he was set to receive a cash bonus equal to a percentage

of the Sale consideration, for a sale of Authentix between $50 million and



102
    Manti, 261 A.3d at 1205.
103
    Manti Holdings, LLC v. Authentix Acquisition Co., 2018 WL 4698255, at *4 (Del. Ch. Oct. 1,
2018).
104
    Am. Compl. ¶¶ 40–41.
105
    Id. ¶ 41.
106
    See id. ¶¶ 2, 12, 39, 41, 101, 103. The record does not reflect how much stock Carlyle owned.
107
    Id. ¶ 103.

                                               16
$80 million. 108 The maximum bonus, if Authentix was sold for $80 million or

above, was $3 million. 109 The Amended Complaint alleges that no additional bonus

would be paid to Bernard Bailey under his employment agreement for achieving a

sale above $80 million. 110

      C. Procedural History

      The Plaintiffs initiated this action challenging the Sale on August 7, 2020.111

After the Defendants moved to dismiss the initial complaint on September 3,

2020, 112 the Plaintiffs filed the Amended Complaint on November 3, 2020.113 The

Defendants moved to dismiss the Amended Complaint on November 17, 2020.114

In their briefing, the Defendants argued that the allegations of the Amended

Complaint fail to state claims under the Rule 12(b)(6) standard, 115 and that the

Plaintiffs waived their right to challenge the Sale under the Stockholders

Agreement. 116




108
    Id. ¶ 45.
109
    Id.
110
    Id.
111
    Verified Compl., Dkt. No. 1.
112
    Defs.’ Mot. Dismiss, Dkt. No. 23.
113
    See Am. Compl.
114
    See Defs.’ Mot. Dismiss Pls.’ Verified Am. Compl., Dkt. No. 39.
115
     See, e.g., Defs.’ Opening Br. Supp. Mot. Dismiss Am. Compl., Dkt. No. 39 §§ II–VI
[hereinafter “Defs.’ OB”].
116
    See, e.g., id. § I.

                                         17
       On June 4, 2021, after briefing, oral argument, and supplemental briefing,117

I stayed consideration of the Defendants’ motion to dismiss here118 pending an

appeal to the Supreme Court of my decision in a related appraisal action regarding

the Sale, Manti Holdings, LLC v. Authentix Acquisition Co. 119 The Supreme Court

affirmed that opinion on September 13, 2021.120 On November 5, 2021, the parties

submitted supplemental memoranda regarding the Supreme Court decision. 121 I then

issued an opinion on February 14, 2022 holding that the Plaintiffs did not waive their

right to bring this action via the Stockholders Agreement.122 I also invited the parties

to submit supplemental briefing in light of that memorandum opinion. 123 The parties

informed me on February 18, 2022 that they believed no further briefing is

necessary, 124 and I consider the remainder of the motion to dismiss fully submitted

as of that date.




117
    See Pls.’ Answering Br. Opp. Defs.’ Mot. Dismiss, Dkt. No. 40 [hereinafter “Pls.’ AB”]; Defs.’
Reply Br. Supp. Mot. Dismiss Am. Compl., Dkt. No. 43 [hereinafter “Defs.’ RB”]; Tr. Oral Arg.
Defs.’ Mot. Dismiss and Mot. Stay Disc. and Ct.’s Ruling Mot. Stay Held Via Zoom, Dkt. No. 56;
Defs.’ Suppl. Br. Supp. Mot. Dismiss Am. Compl., Dkt. No. 57; Pls.’ Suppl. Br. Regarding Defs.’
Mot. Dismiss, Dkt. No. 58; Defs.’ Suppl. Answering Br., Dkt. No. 59; Pls.’ Suppl. Answering Br.
Defs.’ Suppl. Br., Dkt. No. 60.
118
    Dkt. No. 62.
119
    2018 WL 4698255 (Del. Ch. Oct. 1, 2018).
120
    Manti, 261 A.3d 1199 (Del. 2021).
121
    See Defs.’ Suppl. Mem. Supp. Their Mot. Dismiss Am. Compl. and Regarding Recent Supreme
Ct. Decision, Manti Holdings, LLC v. Authentix Acquisition Co., Dkt. No. 70; Pls.’ Informal Mem.
Further Opp. Defs.’ Mot. Dismiss, Dkt. No. 71.
122
    See Manti, 2022 WL 444272, at *4.
123
    Id.
124
    Dkt. No. 76.

                                               18
                                      II. ANALYSIS

       A. The Pleading Standard

       The Defendants have moved to dismiss the Amended Complaint pursuant to

Rule 12(b)(6). On a motion to dismiss under Rule 12(b)(6), I must accept all well

pled factual allegations as true, including “vague allegations” that “give the opposing

party notice of the claim,” and “draw all reasonable inferences in favor of the non-

moving party.”125 I may not dismiss the Amended Complaint “unless the plaintiff

would not be entitled to recover under any reasonably conceivable set of

circumstances.”126 Although this pleading standard is plaintiff-friendly, I need not

“accept conclusory allegations unsupported by specific facts” or “draw unreasonable

inferences in favor of the non-moving party.” 127 Nor must I “accept every strained

interpretation of the allegations proposed by the plaintiff[s].”128

       B. The Amended Complaint States Breach of Fiduciary Duty Claims Against
       Carlyle and the Director Defendants (Counts I and II)

       The Amended Complaint brings counts for breach of fiduciary duty against

Carlyle (Count II) and the Director Defendants (Count I).129 “When determining

whether corporate fiduciaries have breached their duties, Delaware corporate law



125
    Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Holdings LLC, 27 A.3d 531, 535 (Del. 2011).
126
    Id.
127
    Brown v. Ct. Square Cap. Mgmt., L.P., 2022 WL 841138, at *2 (Del. Ch. Mar. 22, 2022).
128
    Harcum v. Lovoi, 2022 WL 29695, at *9 (Del. Ch. Jan. 3, 2022) (quoting In re Gen. Motors
(Hughes) S’holder Litig., 897 A.2d 162, 168 (Del. 2006)).
129
    Am. Compl. ¶¶ 107–17.

                                             19
distinguishes between the standard of conduct and the standard of review.” 130 The

standard of conduct describes what fiduciaries are “expected to do and is defined by

the content of the duties of loyalty and care.” 131 In contrast, the standard of review

“is the test that a court applies when evaluating whether directors have met the

standard of conduct.”132

       Delaware’s default standard of review is the business judgment rule.133 Under

the business judgment rule, “where a director is independent and disinterested, there

can be no liability for corporate loss, unless the facts are such that no person could

possibly authorize such a transaction if he or she were attempting in good faith to

meet their duty.”134 If, however, the plaintiff rebuts the applicability of the business

judgment, the burden shifts to the defendant to prove that the transaction was entirely

fair.135 The entire fairness standard, which is “the highest standard of review in

corporate law,” “involves an inquiry into two interrelated concepts: fair dealing and

fair price.”136 Because the entire fairness inquiry is fact-intensive, a determination




130
    Chen v. Howard-Anderson, 87 A.3d 648, 666 (Del. Ch. 2014).
131
    Id. (quoting In re Trados Inc. S’holder Litig., 73 A.3d 17, 35 (Del. Ch. 2013)).
132
    Id. (quoting Trados, 73 A.3d at 35).
133
    Quadrant Structured Prod. Co. v. Vertin, 102 A.3d 155, 183 (Del. Ch. 2014).
134
    In re Crimson Expl. Inc. S’holder Litig., 2014 WL 5449419, at *9 (Del. Ch. Oct. 24, 2014).
135
    Quadrant, 102 A.3d at 183.
136
    Crimson, 2014 WL 5449419, at *9 (quoting Kahn v. M & F Worldwide Corp., 88 A.3d 635,
644 (Del. 2014), overruled on other grounds Flood v. Synutra Int’l, Inc., 195 A.3d 754 (Del.
2018)).

                                             20
that the entire fairness standard applies to a transaction “normally will preclude

dismissal of a complaint on a Rule 12(b)(6) motion to dismiss.”137

              1. Entire Fairness Applies to the Sale

       The Plaintiffs assert that the entire fairness standard of review applies to the

Sale for two independent reasons: first, because the Sale was an alleged conflicted

controller transaction, and second, because the Sale was not approved by an

independent and disinterested Board. 138 As discussed below, I find both reasonably

conceivable, and therefore the entire fairness standard applies to the Sale.

       As a threshold issue, the Defendants contend that the Amended Complaint

fails to plead that all five Carlyle defendants were controllers because it

impermissibly groups all five Carlyle defendants together as “Carlyle” without

alleging facts specific to each entity.139 I disagree. Although this Court generally

disfavors group pleading, the Amended Complaint’s use of “Carlyle” here “was

justified [] given the close relationship between these entities,” as pled in the

Amended Complaint. 140

       Specifically, the Amended Complaint alleges that Carlyle Holdings was the

record holder of a majority of Authentix’s stock, that Carlyle Growth was the direct


137
    Orman v. Cullman, 794 A.2d 5, 20 n.36 (Del. Ch. 2002).
138
    Pls.’ AB § IV.C.
139
    Defs.’ OB § II.
140
    In re WeWork Litig., 2020 WL 7343021, at *11 (Del. Ch. Dec. 14, 2020) (“[c]omplaint’s use
of the term ‘SoftBank’ to capture both SBG and Vision Fund was justified here given the close
relationship between these entities”).

                                             21
parent of Carlyle Holdings, that TCG was the general partner and manager of Carlyle

Growth and had a “management agreement” with Authentix, that Carlyle Investment

was the “SEC registered investment advisor” for Carlyle Growth and TCG, and that

Carlyle Group was the ultimate parent of Carlyle Holdings, Carlyle Growth, TCG,

and Carlyle Investment.141       The Amended Complaint further alleges that two

Authentix directors—Gozycki and Steve Bailey—held positions at Carlyle Group,

Carlyle Growth and TCG, and that Steve Bailey was an officer of Carlyle U.S.

Growth Fund III Authentix Holdings GP, L.L.C., which has “full authority” to act

on behalf of and Carlyle Holdings. 142 Based on these allegations, it is reasonably

conceivable that all five of the Carlyle defendants exercised control over Authentix.

I therefore turn to whether Carlyle was conflicted with respect to the Sale.

       Delaware courts have identified two categories of conflicted controller

transactions that implicate the entire fairness standard: “(a) transactions where the

controller stands on both sides; and (b) transactions where the controller competes

with the common stockholders for consideration.”143 The Plaintiffs here do not

contend that Carlyle stood on both sides of the Sale. Under the second category, a

controller competes with common stockholders for consideration when it

(i) “receives greater monetary consideration for its shares than the minority


141
    See supra notes 10–20 and accompanying text.
142
    See supra notes 21–26 and accompanying text.
143
    Crimson, 2014 WL 5449419, at *12.

                                             22
stockholders,” (ii) “takes a different form of consideration than the minority

stockholders,” or (iii) extracts “‘something uniquely valuable to the controller, even

if the controller nominally receives the same consideration as all other

stockholders.’”144

       The Plaintiffs do not dispute that Carlyle received the same consideration for

its common shares as the other common stockholders. Instead, the Plaintiffs contend

that Carlyle received “something uniquely valuable” from the Sale because it had a

unique desire to close its investment in Authentix by September 2017. 145

       On these alleged facts, I find it reasonably conceivable that Carlyle received

a unique benefit from closing the Sale by September 2017 that rendered it conflicted.

The Amended Complaint alleges that Steve Bailey emphasized the “urgency” of the

Sale in discussions with White Deer, 146 and that he told Barberito he “was under

pressure to sell Authentix because it was one of the last investments still open in the

applicable fund, and it was time for Carlyle to monetize and close that fund so the

money could be returned to investors.” 147 The Amended Complaint further alleges

that much of the uncertainties impacting the Sale negotiations—the renewal status

of contracts with Saudi Aramco, Cameroon and Ghana—were resolved shortly



144
    In re MultiPlan Corp. S’holders Litig., 268 A.3d 784, 810 (Del. Ch. 2022) (quoting IRA Tr.
FBO Bobbie Ahmed v. Crane, 2017 WL 7053964, at *6 (Del. Ch. Dec. 11, 2017)).
145
    Pls.’ AB § IV.C.1.
146
    See supra note 64 and accompanying text.
147
    See supra note 62 and accompanying text.

                                             23
before the Board approved the Sale, but that neither Carlyle nor the Director

Defendants revisited the terms of the Sale or reengaged with other bidders.148

Significantly, moreover, because Authentix’s preferred stockholders were entitled

to receive the first $70 million in consideration, Carlyle was poised to receive the

bulk of the $77.5 million in guaranteed Sale consideration—a profit on its preferred

stock investment—before common stockholders received anything.149

       The Defendants assert that this Court has consistently rejected the theory that

a controller’s unique need for liquidity can constitute a disabling conflict.150

According to the Defendants, Carlyle had every incentive, as Authentix’s largest

common stockholder, to maximize the consideration that common stockholders

received from the Sale. 151

       I agree with the Defendants that Delaware law generally presumes that

stockholders “have an incentive to seek the highest price for their shares,” 152 and

that as a result, “liquidity-driven theories of conflicts can be difficult to plead.”153

But as this Court has recognized, “the reality is that rational economic actors

sometimes do place greater value on being able to access their wealth than on




148
    See supra notes 89–96 and accompanying text.
149
    See supra notes 104–06 and accompanying text.
150
    Defs.’ OB § III.A.2.
151
    Id. § III.A.1.
152
    Crimson, 2014 WL 5449419, at *17.
153
    In re Mindbody, Inc., 2020 WL 5870084, at *18 (Del. Ch. Oct. 2, 2020).

                                              24
accumulating their wealth.”154 Steve Bailey’s statement that he was under pressure

from Carlyle to close the Sale quickly so that Carlyle could close its applicable fund,

together with the nonratable benefit Carlyle received from its preferred stock

holdings, and the Director Defendants’ decision to cut the lone dissenting

stockholder, Barberito, out of the deliberations,155 gives rise to a reasonable

inference that Carlyle derived a unique benefit from the timing of the Sale not shared

with other common stockholders, rendering it conflicted.

       As a fallback, the Defendants make a perfunctory argument that the Sale was

cleansed under the framework provided in Corwin v. KKR Financial Holdings

LLC, 156 because it was approved by Carlyle, Authentix’s majority stockholder.157

But “Corwin cleansing” does not apply to conflicted controller transactions.158 And

Corwin cleansing relies on a majority of disinterested shares.159 Accordingly, the

Sale was not cleansed under Corwin, and entire fairness applies.




154
    Id.
155
    See supra note 88 and accompanying text.
156
    125 A.3d 304, 308–14 (Del. 2015).
157
    Defs.’ OB at 40.
158
     See Larkin v. Shah, 2016 WL 4485447, at *13 (Del. Ch. Aug. 25, 2016) (“[U]nder
Corwin . . . , the business judgment rule irrebuttably applies if a majority of disinterested,
uncoerced stockholders approve a transaction absent a looming conflicted controller.” (emphasis
in original)).
159
    See Lockton v. Rogers, 2022 WL 604011, at *10 (Del. Ch. Mar. 1, 2022).

                                              25
              2. The Amended Complaint Pleads That the Sale Was Not Entirely
              Fair

       Under the entire fairness standard, “the burden of proof shifts to the defendant,

who must either establish the entire fairness of the transaction or show that the

burden of disproving its entire fairness must be shifted to the plaintiff.”160

Determining whether a defendant has met that burden “will normally be impossible

by examining only the documents the Court is free to consider on a motion to

dismiss—the complaint and any documents it incorporates by reference.”161

Because the entire fairness “inquiry is fact intensive, it is rare the court will dismiss

a fiduciary duty claim on a Rule 12(b)(6) motion when entire fairness is the

governing standard of review.”162 The pleading standard here is low—the Plaintiffs

need only plead “some facts” supporting an unfair process or price. 163

       The Amended Complaint clears that low burden. The Amended Complaint

alleges that for most of the Sale process, Authentix’s value was depressed because

it faced certain contract renewal uncertainties, but that after the uncertainties had

been largely resolved, the Board approved a Sale at a price that still reflected them.164

The Amended Complaint also alleges that Authentix’s majority stockholder,

Carlyle, expressed a desire to close the Sale quickly in order to close “the applicable


160
    Orman, 794 A.2d at 20 n.36.
161
    Id.
162
    Tornetta v. Musk, 250 A.3d 793, 812 (Del. Ch. 2019).
163
    Stein v. Blankfein, 2019 WL 2323790, at *8 (Del. Ch. May 31, 2019).
164
    See supra notes 89–96 and accompanying text.

                                              26
fund.”165 And, the Sale was never approved by an independent special committee

of the Board or by the Authentix minority stockholders.166 Under these alleges facts,

it is reasonably conceivable that the Sale did not reflect a fair process or a fair price.

              3. The Amended Complaint States Claims Against the Director
              Defendants

       Entire fairness review of the Sale does not automatically doom the three

Director Defendants’ motion to dismiss. Rather, this Court “refuse[s] to presume

that an independent director is not entitled to the protection of the business judgment

rule solely because the controlling stockholder may itself be subject to liability for

breach of the duty of loyalty if the transaction was not entirely fair to the minority

stockholders.”167 As a result, this Court considers each director “individually when

the directors face claims for damages in a suit challenging board action.” 168 That

individualized consideration must begin with the presumption that independent

directors are “motivated to do their duty with fidelity.”169

       The Director Defendants here are protected by an exculpatory charter

provision pursuant to 8 Del. C. § 102(b)(7), 170 which insulates them from liability

for duty of care claims. “When the independent directors are protected by an


165
    See supra note 62 and accompanying text.
166
    See supra notes 97–103 and accompanying text.
167
    In re Cornerstone Therapeutics Inc, S’holder Litig., 115 A.3d 1173, 1183 (Del. 2015).
168
    Id. at 1182.
169
    Id. at 1183 (quoting In re MFW S’holders Litig., 67 A.3d 496, 528 (Del. Ch. 2013), aff’d sub
nom. Kahn v. M & F Worldwide Corp., 88 A.3d 635 (Del. 2014)).
170
    Lintner Aff. Ex. J at 14.

                                              27
exculpatory charter provision and the plaintiffs are unable to plead a non-exculpated

claim against them, those directors are entitled to have the claims against them

dismissed.”171 I must therefore dismiss the Amended Complaint against the Director

Defendants unless it states breach of loyalty claims against them.

       Because the Director Defendants are protected by an exculpatory provision,

the Amended Complaint must plead facts “supporting a rational inference that the

director harbored self-interest adverse to the stockholders’ interests, acted to

advance the self-interest of an interested party from whom they could not be

presumed to act independently, or acted in bad faith.” 172 As discussed below, I find

that the Amended Complaint meets that standard with respect to all three Director

Defendants.

               4. Defendants Gozycki and Steve Bailey

       Defendants Gozycki and Steve Bailey were dual fiduciaries of Carlyle and

Authentix, serving as directors of Authentix and as managing directors and officers

of certain Carlyle defendants. 173 “If the interests of the beneficiaries to whom the

dual fiduciary owes duties are aligned, then there is no conflict. But if the interests

of the beneficiaries diverge, the fiduciary faces an inherent conflict of interest.”174



171
    Cornerstone, 115 A.3d at 1176.
172
    Id. at 1179–80.
173
    See supra notes 21–26 and accompanying text.
174
    Firefighters’ Pension Sys. of City of Kansas City, Missouri Tr. v. Presidio, Inc., 251 A.3d 212,
284 (Del. Ch. 2021) (quoting Trados, 73 A.3d at 46–47).

                                                28
       I held above that Carlyle’s interests diverged from the common stockholders

with respect to the Sale. 175 As dual fiduciaries, Gozycki and Steve Bailey therefore

faced inherent conflicts of interest. “There is no ‘safe harbor’ for such divided

loyalties in Delaware. When directors of a Delaware corporation are on both sides

of a transaction, they are required to demonstrate their utmost good faith and the

most scrupulous inherent fairness of the bargain.” 176 Despite Gozycki’s and Steve

Bailey’s dual fiduciary status, the Board formed no special committee to insulate the

Sale process from their influence. To the contrary, the Amended Complaint alleges

that Gozycki and Steve Bailey participated in the Sale process throughout, and

ultimately voted to approve the Sale.177 And Steve Bailey allegedly stated that he

was motivated to sell Authentix because “it was time for Carlyle to monetize and

close th[e] fund.” 178 In fact, the Defendant Directors allegedly cut Barberito, who

opposed the quick sale of Authentix, out of the process. 179 The Amended Complaint

therefore supports a reasonable inference that Gozycki and Steve Bailey acted

disloyally in connection with the Sale.180



175
    See supra § II.B.1.
176
    Berteau v. Glazek, 2021 WL 2711678, at *19 (Del. Ch. June 30, 2021) (quoting Weinberger v.
UOP, Inc., 457 A.2d 701, 710 (Del. 1983)).
177
    See, e.g., supra notes 42, 57, 61–62, 64, 77, 82–83, 87–88, 91–96.
178
    See supra note 62 and accompanying text.
179
    See supra note 88 and accompanying text.
180
    Frederick Hsu Living Tr. v. ODN Holding Corp., 2017 WL 1437308, at *37 (Del. Ch. Apr. 14,
2017) (reasonably inference that directors “acted disloyally” as dual fiduciaries), as corrected
(Apr. 24, 2017); Glazek, 2021 WL 2711678, at *19 (same).

                                              29
             5. Defendant Bernard Bailey

      It is also reasonably conceivable that Defendant Bernard Bailey lacked

independence from Carlyle. Bernard Bailey served as Authentix’s CEO and was a

member of the Board. 181 “Under the great weight of Delaware precedent, senior

corporate officers generally lack independence for purposes of evaluating matters

that implicate the interests of a controller.” 182 Consistent with that precedent,

Bernard Bailey allegedly stated during Sale negotiations that he “worked for

Carlyle” and “had been told to sell the company.”183 At this pleading stage, I accept

those allegations as true. It is therefore reasonably conceivable that Bernard Bailey

acted disloyally with respect to the Sale.184

      C. The Unjust Enrichment Claims (Count V)

      The Amended Complaint brings unjust enrichment claims against Carlyle for

the consideration it received from the Sale from its preferred shares, and against

Bernard Bailey for the $3 million bonus he received in connection with the Sale.185

The traditional Delaware formulation of an unjust enrichment claim requires the

Plaintiffs to show “(1) an enrichment, (2) an impoverishment, (3) a relation between

the enrichment and impoverishment, (4) the absence of justification, and (5) the


181
    See supra note 27 and accompanying text.
182
    Glazek, 2021 WL 2711678, at *20 (quoting In re Ezcorp Inc. Consulting Agreement Deriv.
Litig., 2016 WL 301245, at *35 (Del. Ch. Jan. 25, 2016)).
183
    See supra note 68 and accompanying text.
184
    See Frederick Hsu, 2017 WL 1437308, at *37.
185
    Am. Compl. ¶¶ 131–35.

                                           30
absence of a remedy provided by law.”186 That rubric has recently been criticized

in a scholarly opinion in this Court, Garfield v. Allen, as unduly limited. 187

      In particular, the Garfield Court noted that the origins of unjust enrichment

were themselves legal, and accordingly the fifth “element” is applicable for the

limited purpose establishing jurisdiction in the Court of Chancery where no other

grounds to invoke equitable jurisdiction exist. 188       In such a situation, unjust

enrichment is a creature of equity. It permits a court of equity to remedy a wrongful

enrichment by one at the expense of another, even when no tort or contract theory

exists to provide recovery. It allows equity to enforce the maxim, that no wrong

shall be permitted without a remedy, which is the foundation upon which the edifice

of Chancery was constructed.189 But where, as here, Chancery jurisdiction is

otherwise invoked, I conclude no further requirement exists for the demonstration

of lack of a legal remedy, although at the remedy stage legal damages and restitution

or disgorgement may be mutually exclusive.

      As I have recently been called upon to explain, unjust enrichment may persist

as an alternative theory of recovery, even though a contract, tort or equitable tort has




186
    Nemec v. Shrader, 991 A.2d 1120, 1130 (Del. 2010).
187
    2022 WL 1641802, at *35–45 (Del. Ch. May 24, 2022).
188
    Id. at 40–45.
189
     See William T. Quillen & Michael Hanrahan, A Short History of the Delaware Court of
Chancery, 18 DEL. J. CORP. L. 819, 821 (1993).

                                          31
also been pled against the same defendant in a complaint, and where the “absence of

justification” is alleged to be the tort or contract breach.190

              1. Carlyle

       With respect to the unjust enrichment claim against Carlyle, the Defendants

argue that the Amended Complaint fails to allege “a relation between the enrichment

and impoverishment.” 191 This element requires the Plaintiffs to allege “some direct

relationship . . . between a defendant’s enrichment and a plaintiff’s

impoverishment.”192 In other words, Plaintiffs must plead an unjustified act resulted

in both the enrichment and the impoverishment.

       The Amended Complaint alleges that Carlyle was “enriched by the sale of

Authentix through receiving distributions on its preferred shares.” 193 The Amended

Complaint’s theory is, in my opinion, not elegantly pled. The overarching theory of

the Complaint is that the Sale failed to “maximize Authentix’s sale value and obtain

the highest value reasonably attainable for the stockholders,” 194 as demonstrated by

indications from investment bankers and other potential bidders that Authentix was


190
    Id. at *40–45; see also Lockton, 2022 WL 604011, at *16–17; Sorenson Impact Found. v. Cont’l
Stock Transfer & Tr. Co., 2022 WL 986322, at *13 (Del. Ch. Apr. 1, 2022); Knight v. Miller, 2022
WL 1233370, at *13 (Del. Ch. Apr. 27, 2022); Harris v. Junger, 2022 WL 1657551, at *5 (Del.
Ch. May 25, 2022).
191
    Nemec, 991 A.2d at 1130.
192
    Vichi v. Koninklijke Philips Elecs. N.V., 62 A.3d 26, 59–60 (Del. Ch. 2012) (quoting Anguilla
RE, LLC v. Lubert-Adler Real Est. Fund IV, L.P., 2012 WL 5351229, at *6 (Del. Super. Ct. Oct.
16, 2012)).
193
    Am. Compl. ¶ 132.
194
    Id. ¶¶ 109, 115.

                                               32
worth more than the Sale consideration. 195 But the Plaintiffs fail to explain how a

Sale at an unfair price enhanced the consideration that Carlyle received for its

preferred stock—that is, per the Defendants, the Complaint does not identify the

enrichment side of the unjust enrichment rubric. Under any sale, the Authentix

preferred stockholders were entitled to be paid first.196 And the Amended Complaint

concedes that the Sale consideration was high enough for Carlyle to maximize its

payout for its preferred stock.197

       To be explicit, whether Authentix sold for $70 million or $700 million, the

result to Carlyle with respect to its preferred holdings is the same. Any unfair sale

did not enrich Carlyle—it in fact impoverished Carlyle to the extent it held common

stock. The unjust enrichment claim against Carlyle, the Defendants accordingly

argue, must be dismissed. But I think the Defendants read the Amended Complaint

too narrowly.

       The Amended Complaint alleges that, for reasons of its own, Carlyle desired

an immediate sale at an unfair price. This it accomplished. Unless Carlyle suffers

from some financial Munchausen syndrome or from autoschadenfreude, I infer that

the immediate and unfair Sale alleged worked a benefit—an enrichment—on

Carlyle. At this pleading stage, with its Plaintiff-friendly inferences, that is enough


195
    See supra notes 32–34, 42–47 and accompanying text.
196
    See supra note 7 and accompanying text.
197
    See supra note 106 and accompanying text.

                                             33
to satisfy a pleading of an unjustified enrichment. The Complaint, of course, also

alleges that the Plaintiff stockholders were impoverished thereby. I conclude a cause

of action of unjust enrichment has been adequately pled.

              2. Bernard Bailey

       The parties dispute whether the unjust enrichment claim against Bernard

Bailey is direct or derivative. Derivative suits enable stockholders to sue on behalf

of the corporation to redress harm done to the corporation. 198 As a result, in

derivative suits, “any recovery must go to the corporation.”199 In contrast, “a

stockholder who is directly injured retains the right to bring an individual action for

injuries affecting his or her legal rights as a stockholder.” 200

       Accordingly, our Supreme Court has articulated a two-part test to determine

whether a claim is direct or derivative, the so-called Tooley test:

           [T]he determination of whether a stockholder’s claim is direct
           or derivative ‘must turn solely on the following questions:
           (1) who suffered the alleged harm (the corporation or the
           stockholders, individually); and (2) who would receive the
           benefit of any recovery or other remedy (the corporation or the
           stockholders, individually)?201




198
    Brookfield Asset Mgmt., Inc. v. Rosson, 261 A.3d 1251, 1262 (Del. 2021).
199
    Id. at 1263.
200
    Id.
201
    Id. (quoting Tooley v. Donaldson, Lufkin & Jenrette, Inc., 845 A.2d 1031, 1033 (Del. 2004)).

                                               34
If the Plaintiffs’ claim for unjust enrichment against Bernard Bailey belongs to

Authentix, it is derivative, it was extinguished in the Sale, and the Plaintiffs lack

standing to pursue it.202

       The unjust enrichment claim seeks to recover the $3 million bonus paid to

Bernard Bailey in connection with the Sale. 203 When a claim challenges a side

transaction related to a merger, “[t]he Court must distinguish between direct

challenges to a merger’s fairness and derivative challenges to wrongs merely

associated with the merger.”204 To be direct, the side transaction must “divert merger

consideration from stockholders, rather than from the acquirer; the diversion must

be ‘improper,’ that is, the product of misconduct by the defendants; and the diversion

must materially affect the merger’s process or price, calling the merger’s fairness or

validity into question.” 205

       Bernard Bailey contends that the unjust enrichment claim against him is

derivative because, according to him, the $3 million bonus was paid out of

Authentix’s “general assets.”206 But the Amended Complaint alleges otherwise:

“Bernard Bailey’s $3 million bonus was not paid out of Authentix’s assets but was

instead treated as a transaction expense that directly decreased, dollar for dollar, the



202
    See id.
203
    Am. Compl. ¶¶ 131–35.
204
    Blue v. Fireman, 2022 WL 593899, at *11 (Del. Ch. Feb. 28, 2022).
205
    Id.
206
    Defs.’ OB at 56–57.

                                             35
amount of money distributed to Authentix’s stockholders.” 207 This allegation, says

Bernard Bailey, is “baseless[]” and “invented out of whole cloth solely to avoid

dismissal.” 208 Perhaps. He offers evidence that he contends proves the allegation

false: his bonus plan required that “Bonuses will be paid out of the general assets of

the Company or its successor.”209

       At this pleading stage, however, I must accept the Amended Complaint’s

allegations as true and may not weigh evidence.210 Bernard Bailey may be able to

demonstrate at a later stage that Authentix complied with the bonus plan’s

requirement that bonuses “be paid out of the general assets of the Company or its

successor,” but I must accept the Amended Complaint’s allegation to the contrary as

true at this stage. Taking as true the allegation that the $3 million bonus was treated

as a transaction expense and paid out of the Sale consideration, it is reasonably

conceivable that the bonus improperly diverted Sale consideration that would have

gone to the common stockholders. Moreover, Bernard Bailey does not dispute that

the $3 million bonus was material in the context of the $77.5 million guaranteed Sale

consideration and $27.5 million contingent Sale consideration, and I find that it was

material. Accordingly, the unjust enrichment claim against Bernard Bailey is direct.



207
    Am. Compl. ¶ 103.
208
    Defs.’ OB at 56 & n.15.
209
    Id. at 56.
210
    Burkhart v. Genworth Fin., Inc., 2022 WL 1468769, at *2 (Del. Ch. May 10, 2022); WeWork,
2020 WL 7343021, at *11 (declining to “weigh evidence on a motion to dismiss”).

                                            36
       The Defendants do not challenge the merits of the unjust enrichment claim

against Bernard Bailey, contending only that I must dismiss it as duplicative of the

breach of fiduciary duty claims.211 But, again, these claims may be pled in the

alternative, 212 and “when this court ‘does not dismiss a breach of fiduciary duty

claim, it likely does not dismiss a duplicative unjust enrichment claim.’”213

Therefore, although the Defendants may be correct that the unjust enrichment claim

will not provide the Plaintiffs with relief independent of their fiduciary duty claims,

I decline to dismiss the unjust enrichment claim against Carlyle as duplicative.214

       D. The Aiding and Abetting and Conspiracy Claims Are Dismissed
       (Counts III and IV)

       The Amended Complaint brings an aiding and abetting claim against Carlyle,

in the alternative to the breach of fiduciary duty claim against it, and a civil

conspiracy claim against all the Defendants, for their actions in connection with the

Sale.215 “[I]n cases involving the internal affairs of corporations, aiding and abetting

claims represent a context-specific application of civil conspiracy law.” 216 As a

result, when this Court dismisses aiding and abetting claims, it often dismisses civil



211
    Defs.’ OB § VI.B; Defs.’ RB § V.B n.12.
212
    See Garfield, 2022 WL 1641802, at *49–54.
213
    SDF Funding LLC et al. v. Stanley Fry et al., 2022 WL 1511594, at *18 (Del. Ch. May 13,
2022) (quoting Frank v. Elgamal, 2014 WL 957550, at *31 (Del. Ch. Mar. 10, 2014)).
214
    See Lockton, 2022 WL 604011, at *17 (declining to dismiss unjust enrichment claim despite
being “entirely coterminous with claims that these Defendants breached fiduciary duties”).
215
    Am. Compl. ¶¶ 118–30.
216
    Allied Cap. Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1038 (Del. Ch. 2006).

                                             37
conspiracy claims “for identical reasons.”217 The parties here agree that the aiding

and abetting and civil conspiracy claims therefore rise and fall together.218

       “The elements of a claim for aiding and abetting a breach of a fiduciary duty

are: (1) the existence of a fiduciary relationship, (2) the fiduciary breached its duty,

(3) a defendant, who is not a fiduciary, knowingly participated in a breach, and

(4) damages to the plaintiff resulted from the concerted action of the fiduciary and

the non-fiduciary.”219 There is no dispute here that Carlyle owed fiduciary duties to

the Authentix minority stockholders because it owned more than 50% of Authentix’s

outstanding stock.220 Nor do the parties dispute that the Director Defendants owed

fiduciary duties. The Amended Complaint therefore fails to establish knowing

participation by a defendant “who is not a fiduciary” or any “concerted action of the

fiduciary and the non-fiduciary.”221 Accordingly, the aiding and abetting and civil

conspiracy claims must be dismissed.

                                    III. CONCLUSION

       For the foregoing reasons, the Defendants’ motion to dismiss is GRANTED

with respect to Counts III and IV. The Defendants’ motion to dismiss is DENIED



217
    Trenwick Am. Litig. Tr. v. Ernst & Young, L.L.P., 906 A.2d 168, 215 (Del. Ch. 2006), aff’d sub
nom. Trenwick Am. Litig. Tr. v. Billett, 931 A.2d 438 (Del. 2007) (TABLE).
218
    See Defs.’ OB § V; Pls.’ AB § IV.F; Defs.’ RB § IV.
219
    Gotham Partners, L.P. v. Hallwood Realty Partners, L.P., 817 A.2d 160, 172 (Del. 2002)
(quoting Fitzgerald v. Cantor, 1999 WL 182573, at *1 (Del. Ch. Mar. 25, 1999)).
220
    See Am. Compl. ¶ 2.
221
    Gotham, 817 A.2d at 172.

                                               38
with respect to the remaining counts. The parties should confer and submit a form

of order consistent with this memorandum opinion.




                                       39